UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6893



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LLEWELLEN FERNANDO SMITH,

                                             Defendant - Appellant.




Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-96-66)


Submitted:   July 25, 2002                 Decided:   August 2, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Llewellen Fernando Smith, Appellant Pro Se. David John Novak,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Llewellen Fernando Smith seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2002).    We have reviewed the record and the district court’s

opinions and find no reversible error. Accordingly, we deny Smith’s

motion for a certificate of appealability and dismiss the appeal on

the reasoning of the district court.    United States v. Smith, No.

CR-96-66 (E.D. Va. filed Aug. 7, 2000 & entered Aug. 8, 2000; May

28, 2002).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




                                  2